The widow of a deceased employee appeals from a decision disallowing her claim for death benefits. The employee died from a ruptured stomach ulcer'. There was no direct proof of an injury. Witnesses testified as to statements made by the employee prior to his death, but there was little, if any, corroboration. The employer produced affirmative evidence to sustain its claim that there was no accident. Under the most favorable view of the evidence from the appellant’s standpoint there was a question of fact which has been decided against the claimant. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heifer-nan, JJ.